776 N.W.2d 905 (2010)
Florence BEACH, Cynthia B. Guthrie, Donald E. Jaekle, Jr., as Trustee of the Ann B. Jaekle Revocable Trust, Lillian B. Mumaw, and Dwight E. Beach, Jr., Plaintiffs/Counter-Defendants/Appellees,
v.
TOWNSHIP OF LIMA, Defendant/Counter-Plaintiff/Appellant, and
Jeffrey V. Munger, Defendant.
Docket No. 139394. COA No. 274920.
Supreme Court of Michigan.
January 22, 2010.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the April 21, 2009 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether a plaintiff who seeks to establish an adverse possession claim that would affect property in a recorded plat must file a claim under the Land Division Act, MCL 560.101 et seq., if the plaintiff is not expressly requesting that the plat be vacated, corrected or revised.
The Real Property Law Section of the State Bar of Michigan and the Michigan Municipal League are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue *906 presented in this case may move the Court for permission to file briefs amicus curiae.